 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   RAMON VALENZUELA,                                 Case No. 1:20-cv-00094-NONE-SAB

12                 Plaintiff,                          ORDER VACATING ALL DATES AND
                                                       STAYING MATTER PENDING
13          v.                                         MEDIATION

14   MAUSER USA, LLC, et al.,                          (ECF Nos. 8, 10, 11, 12)

15                 Defendants.

16

17         Ramon Valenzuela (“Plaintiff”) on behalf of himself and all others similarly situated,

18 filed this action in Merced Superior Court on November 6, 2019, against Mauser USA, LLC,

19 BWAY Corporation, and Mauser Packaging Solutions (“Defendants”). (ECF No 1.) On January
20 17, 2020, Defendants Mauser USA, LLC and BWAY Corporation removed this matter to the

21 Eastern District of California alleging original and diversity jurisdiction exists.    (Id.)   On

22 February 28, 2020, Plaintiff filed a motion to remand that is pending adjudication. (ECF No.

23 10.)   On March 2, 2020, due to the pending motion to remand, the Court continued the

24 scheduling conference until June 30, 2020. (ECF No. 11.)

25         Currently before the Court is the parties’ stipulation to stay all proceedings pending the

26 completion of mediation scheduled for September 30, 2020. (ECF No. 12.) The parties stipulate
27 that Plaintiff will re-notice the motion to remand following the mediation if it proves

28 unsuccessful. (Id.)


                                                   1
 1          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 2          1.      All pending dates in this matter are VACATED;

 3          2.      This matter is STAYED for the parties to engage in mediation;

 4          3.      The motion to remand (ECF Nos. 8, 10) is WITHDRAWN subject to re-noticing

 5                  for hearing; and

 6          4.      The parties shall file a joint status report on or before October 15, 2020, informing

 7                  the Court of the status of settlement.

 8
     IT IS SO ORDERED.
 9

10 Dated:        March 10, 2020
                                                          UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
